Citation Nr: 0907471	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
conjunctivitis of the right eye, currently rated as 10 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left eye corneal scarring with dystrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claims for service 
connection for corneal scarring and dystrophy of the left eye 
and a disability rating in excess of 10 percent for chronic 
conjunctivitis of the right eye.  A personal hearing was held 
at the RO in March 2008 before the undersigned Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct that hearing.  A transcript of the hearing has been 
associated with the claims folder.

In April 2008, the Board granted the Veteran's claim for 
service connection for corneal scarring and dystrophy of the 
left eye and remanded the claim for an increased rating for 
chronic conjunctivitis of the right eye for further 
development.  In a June 2008 rating decision, the RO treated 
both matters as a single disability entity and assigned a 
combined disability rating of 20 percent for chronic 
conjunctivitis of the right eye and corneal scarring with 
dystrophy of the left eye.   However, in light of the Board's 
decision of April 2008, grating a separate disability benefit 
for the corneal scarring and dystrophy of the left eye, and 
remanding the separate increased rating issue involving the 
right eye, the Board will proceed to address and consider the 
propriety of the rating on each issue separately as noted in 
the title page.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
chronic conjunctivitis has been manifested by subjective 
complaints of pain, rawness, soreness, throbbing, 
inflammation, irritation, redness, sensitivity to air, 
pollen, and smoke, and a frequent burning sensation affecting 
both eyes.  

2.  Throughout the rating period on appeal, the Veteran's 
chronic conjunctivitis has been manifested by clinical 
findings of decreased tear films in both eyes, a slight 
conjunctival injection of the left eye, dermatochalasis of 
the eye lids and eyelashes, and long-term eye pain of 
indeterminate etiology and dry eye syndrome by history, but 
no significant conjunctivitis, keratitis, or other 
conjunctival abnormalities.

3.  Throughout the rating period on appeal, trachomatous 
conjunctivitis has not been shown.

4.  Throughout the rating period on appeal, the Veteran's 
left eye corneal scarring with dystrophy has been manifested 
by impaired visual acuity, at a distance, of no worse than 
20/25 minus 2 in the right eye and 20/70 plus 1 in the left 
eye.  No field vision loss, rest-requirements, or episodic 
incapacity has been shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for chronic conjunctivitis of the right eye 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6018 
(2008).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left eye corneal scarring with 
dystrophy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.84a, 
Diagnostic Codes 6078, 6079 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the 
present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Hart and Fenderson and finds 
that staged ratings are not appropriate in this case as the 
factual findings do not show distinct time periods since the 
date of claim where any aspect of the service-connected 
disabilities exhibited symptoms that would warrant different 
ratings.

As an initial matter, the Board points out that in April 
2008, the Board granted the claim for service connection for 
corneal scarring and dystrophy of the left eye, and remanded 
the distinct and separate claim for an increased rating for 
chronic conjunctivitis of the right eye. Inasmuch as the RO 
readjudicated those claims as a single issue and assigned a 
combined 20 percent rating for both disabilities under the 
hyphenated rating code 6018-6079.  Significantly, however, 
the Court of Appeals for Veterans Claims has determined that 
a hyphenated rating is not appropriate where the Veteran has 
two different disabling conditions arising from the same 
injury or disease.  Tropf v. Nicholson, 20 Vet. App. 317, 321 
(2006).  Here, the Board finds that there are two separate 
and distinct manifestations of the Veteran's bilateral eye 
disorder.  The first manifestation is chronic conjunctivitis 
of the right eye, which the RO rated as 10 percent disabling 
under Diagnostic Code 6018 (conjunctivitis), and the second 
manifestation is corneal scarring with dystrophy of the left 
eye, which the RO evaluated as 10 percent disabling based on 
visual acuity findings.  See Diagnostic Codes 6009, 6078, 
6079 (unhealed injury of the eye with impaired visual 
acuity).  These two separate and distinct manifestations are 
to be rated individually, under separate diagnostic codes.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
symptomatology for one condition is not duplicative, or 
overlapping with the symptomatology, of the other condition.  
Id. at 262.  Thus, the Board finds that the Veteran's claims 
are more appropriately framed as indicated on the title page 
of this decision, rather than as a single issue.  
Accordingly, the Board will consider whether higher ratings 
are warranted for the Veteran's right eye chronic 
conjunctivitis and left eye corneal scarring and dystrophy 
under the applicable diagnostic criteria.

Additionally, the Board recognizes that the portions of the 
rating schedule that address disabilities of the eye have 
recently been amended.  However, only claims received on or 
after December 10, 2008, will be evaluated under the new 
criteria.  See VA Fast Letter 09-10.  Because the claims on 
appeal were received at the RO on September 30, 2005, they 
will be addressed under the old criteria.  Id.

Chronic Conjunctivitis of the Right Eye

As previously noted, the Veteran's claim of entitlement to an 
increased rating for chronic conjunctivitis of the right eye 
was received by the RO on September 30, 2005.  As such, the 
rating period on appeal is from September 30, 2004, one year 
prior to the date of receipt of the reopened increased rating 
claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 
4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider clinical records 
dated prior to September 30, 2004, to the extent that they 
are found to shed additional light on the Veteran's 
disability picture as it relates to the rating period on 
appeal.

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for conjunctivitis pursuant 
to Diagnostic Code 6018.

The pertinent private and VA medical records reflect 
intermittent diagnoses and treatment of conjunctivitis 
related to an October 1969 battery acid burn incurred in 
service.  On a VA eye examination in February 2006, the 
Veteran complained of recurrent pain, inflammation, 
irritation, and redness; sensitivity to air, pollen, and 
smoke; and a frequent burning sensation in both eyes.  
Clinical examination revealed decreased tear films in both 
eyes and a slight conjunctival injection of the left eye.  
However, no significant conjunctivitis or keratitis was 
evident.  

Subsequent VA treatment records dated in March 2008 indicate 
that the Veteran had a 30-year history of eye pain with no 
diagnosis.  He reported that he placed warm compresses on his 
closed eyes in order to make them feel better.  Slit lamp 
examination revealed dermatochalasis of the eye lids and 
eyelashes and cloudiness of the left cornea.  However, the 
right cornea and irises of both eyes were normal and there 
were no conjunctival abnormalities noted.  Based upon the 
Veteran's statements and the clinical examination, the VA 
examiner diagnosed him with long-term eye pain of 
indeterminate etiology and dry eye syndrome by history.

The record thereafter shows that at his March 2008 hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that he suffered from rawness, soreness, and 
throbbing in both eyes.  He stated that the wind and sun 
affected his symptoms and that those symptoms had gotten 
worse over the years.  The Veteran further stated that he 
used hot compresses to relax his eye muscles but was not 
currently prescribed medication for his condition.

The 10 percent rating that has been in effect for 
conjunctivitis throughout the relevant appeals period is the 
maximum rating that can be assigned for that disability under 
Diagnostic Code 6018.  A 10 percent rating under that 
diagnostic standard contemplates the manifestation of active 
conjunctivitis, with objective symptoms.  

Additionally, the Board observes that a rating greater than 
10 percent (in this instance, a 30 percent rating) can be 
assigned for chronic trachomatous conjunctivitis, when 
active, as ascertained by impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Code 6017.  Trachoma is "a 
chronic infectious disease of the conjunctiva and 
cornea...caused by an organism....classified as a strain of 
the bacteria Chlamydia trachomatis."  Dorland's Illustrated 
Medical Dictionary (26th ed.), p. 1382.  

In this case, the competent clinical evidence does not 
indicate that the Veteran's conjunctivitis been identified as 
trachomatous in nature.  Indeed, the Veteran's private and VA 
medical records and February 2006 VA eye examination report 
are devoid of any finding or diagnosis that would support a 
conclusion that trachomatous conjunctivitis has been 
manifested.  Therefore, Diagnostic Code 6017 cannot serve as 
a basis for a higher evaluation.  

The Board must therefore conclude that the preponderance of 
the evidence is against the Veteran's claim for an increased 
rating for chronic conjunctivitis of the right eye.

Left Eye Corneal Scarring With Dystrophy

As set forth under 38 C.F.R. § 4.84a, ratings for diseases of 
the eyes listed in Diagnostic Codes 6000 through 6009 
(uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, 
detachment of the retina, and unhealed injury of the eye) are 
to be rated from 10 to 100 percent under the criteria for 
impairment of visual acuity or field loss, pain, rest-
requirements or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology, 
with 10 percent being the minimum rating during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009.  
Levels of visual acuity are evaluated according to the 
indices found at Table V, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061 to 6079.  Visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/40 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/40 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/40 and vision in the other eye is 
correctable to 20/100; or (4) when vision in both eyes is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078, 6079.

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50. 38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively. 38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye. 38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075. 
A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

The pertinent private and VA medical records show diagnoses 
and treatment of left eye corneal scarring with dystrophy.  
On evaluation by a private ophthalmologist in June 2005, it 
was noted that the Veteran had impaired visual acuity and 
amblyopia of the left eye related to an in-service injury in 
which battery acid splashed in his eyes.  Specifically, the 
Veteran's visual acuity was measured as 20/20 in the right 
eye and 20/50 minus two in the left eye. 

VA clinical findings dated in January 2006 revealed impaired 
visual acuity of 20/50 plus .75 in the left eye, uncorrected.  
Visual acuity measurements for the right eye were not 
provided.  The diagnostic impression was mild irregular 
astigmatism of the left eye secondary to a prior acid burn.  
The Veteran's VA treating provider recommended that he 
undergo a corneal transplant.  

The Veteran was afforded a VA eye examination in February 
2006 in which he reported that his left corneal injury and 
conjunctivitis resulted from an in-service acid burn.  He 
stated that since that in-service eye injury, his vision in 
both eyes had been poor, but added that his left eye vision 
had deteriorated over time and was significantly worse than 
his right eye vision.  As noted above, the Veteran also 
complained of pain, recurrent inflammation, irritation, and 
redness; sensitivity to air, pollen, and smoke; and a 
frequent burning sensation in both eyes.

Clinical examination revealed uncorrected visual acuity of 
20/25 plus 2 in the right eye and an uncorrected visual 
acuity of 20/50 minus 2 in the left eye.  The Veteran did not 
report that he wore glasses or corrective lenses and no 
corrected visual acuity measurements were made.  Other 
clinical findings showed significant endothelial (corneal) 
scarring and some guttata of the left eye.  The cornea of the 
right eye was found to be within normal limits.  In addition, 
as discussed above, decreased tear films in both eyes and a 
slight conjunctival injection of the left eye were detected; 
however, no significant conjunctivitis or keratitis was 
evident.  A Goldman visual field was conducted and found to 
be normal with respect to both eyes.  The examination was 
negative for other clinical abnormalities with respect to 
either eye.  

The record thereafter shows that in March 2008, the Veteran 
underwent treatment at a VA optometry clinic.  He reported 
that his bilateral vision was about the same as it had been 
the previous year and that his eyes continued to hurt.  It 
was noted that he might need to have a corneal transplant in 
the future in order to improve his vision.  On clinical 
evaluation, the Veteran was found to have uncorrected visual 
acuity at a distance of 20/25 in the right eye and 20/70 in 
the left eye.  No field vision loss was indicated.  Fundus 
examination revealed a cortical haze, bilaterally.  No other 
vision abnormalities were noted.  The diagnosis was corneal 
dystrophy of the left eye, with a 30 year history of eye pain 
of unknown etiology and dry eye syndrome by history.

Based upon a review of the record, the Board finds that the 
Veteran has not met the diagnostic criteria for a rating in 
excess of 10 percent for left eye corneal scarring with 
dystrophy at any time during the relevant appeals period.  
See Table V, 38 C.F.R. § 4.84a.  As noted above, the results 
of his pertinent private and VA treatment records and 
February 2006 VA eye examination show uncorrected visual 
acuity at a distance of no worse than 20/25 in the right eye 
and 20/70 in the left eye.  Therefore, the Veteran's 
bilateral visual acuity impairment is not more severe than 
that contemplated in the schedular criteria for a 10 percent 
rating.  Indeed, his demonstrated impairment is actually less 
than the applicable diagnostic codes require for a rating of 
10 percent: vision in one eye correctable to 20/40 and vision 
in the other eye correctable to 20/50; (2) vision in one eye 
correctable to 20/40 and vision in the other eye correctable 
to 20/70; (3) vision in one eye correctable to 20/40 and 
vision in the other eye correctable to 20/100; or (4) vision 
in both eyes correctable to 20/50.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.  Additionally, there have been 
no findings of field vision loss, rest-requirements or 
episodic incapacity.  

The Board recognizes that the Veteran has complained of 
recurrent eye pain, inflammation, irritation, and redness; 
sensitivity to air, pollen, and smoke; and a frequent burning 
sensation, and that clinical findings have revealed 
conjuctival injection and decreased tear film, as well as eye 
pain of unknown etiology and dry eye syndrome by history.  
However, as noted above, those subjective and clinical 
manifestations are contemplated in the 10 percent rating for 
active chronic conjunctivitis with objective active symptoms.  
The regulations provide that the evaluation of the same 
manifestation under different diagnoses (pyramiding) is not 
permitted.  38 C.F.R. § 4.14 (2008).  Therefore, those 
manifestations cannot serve as the basis for a higher rating 
in this instance.  

Additionally, the Board acknowledges that the Veteran himself 
has stated and a VA medical provider has found that the 
Veteran may require surgery in the future to treat the 
symptoms of his left eye corneal scarring and dystrophy.  
Such a future expectation, however, is not presently the 
basis for the granting of an increased rating, which 
necessarily must be based upon current findings.  

In sum, during the pendency of this appeal, the Veteran has 
not been shown to meet the requirements for evaluations in 
excess of 10 percent for either chronic conjunctivitis of the 
right eye or left eye corneal scarring with dystrophy.  The 
Board's determination in this regard has been latent and of 
no material consequence through this point in time, since the 
RO found, as discussed above, that the Veteran was entitled 
to no more than a 20 percent combined rating for a bilateral 
eye disorder.  Such a combined rating is, in effect, 
tantamount to two separate 10 percent ratings for chronic 
conjunctivitis of the right eye and left eye corneal scarring 
with dystrophy, which the Board has found to be warranted 
here.  As a result, under the specific facts of this case, 
there has been no prejudice to the Veteran due to the RO's 
assignment of a single rating under the hyphenated rating 
code 6018-6079 for these two separate manifestations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's chronic 
conjunctivitis of the right eye and left eye corneal scarring 
with dystrophy should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems related to these conditions 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  Indeed, the record reflects that the Veteran is 
currently employed at Wal-Mart and has not missed work due to 
his service-connected disabilities.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2008).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

The Veteran's claim for a higher initial disability rating 
for left eye corneal scarring with dystrophy arose from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required with respect to the 
Veteran's claim for a higher rating for left eye corneal 
scarring with dystrophy.

With respect to the Veteran's claim for an increased rating 
for chronic conjunctivitis of the right eye, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2005, prior to the March 2006 RO decision denying 
the Veteran's claim for an increased rating for chronic 
conjunctivitis of the right eye.  That letter informed him of 
what evidence was required to substantiate the increased 
rating claim, and of his and VA's respective duties for 
obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in November 2005 did not meet the requirements of 
Vazquez-Flores and was not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  

Pursuant to the Board's remand, the RO sent the Veteran a 
letter in May 2008 that fully complied with the above 
requirements enumerated in Vazquez-Flores.  The Board 
acknowledges that this VCAA notice pertaining to Vazquez was 
provided to the Veteran after the initial unfavorable RO 
decision.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) and the United States 
Court of Appeals for Veterans Claims (Court) have clarified 
that the VA can provide additional necessary notice 
subsequent to the initial adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, after the May 2008 notice 
letter was provided to the Veteran, the claim was 
readjudicated, respectively, in a June 2008 rating decision 
and a July 2008 supplemental statement of the case.  It 
therefore follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  Further, the Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, the Veteran and his representative have not 
identified any additional evidence related to his service-
connected chronic conjunctivitis and left eye corneal 
scarring and dystrophy.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2008).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.  

The Veteran has also been afforded a formal VA eye 
examination to evaluate the nature, extent and severity of 
his eye disabilities.  The Veteran has not specifically 
contended that the manifestations of these disabilities have 
worsened since the time of his most recent examination, and 
thus a remand is not required solely due to the passage of 
time since that examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for chronic conjunctivitis 
of the right eye is denied.

Entitlement to an initial higher rating for left eye corneal 
scarring with dystrophy is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


